Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aly Dossa on 02/11/2021.                                                                                                                                                                                                        
(Currently Amended) A method of programming a forwarding information base (FIB), comprising:
comparing, 

information base (RIB) not associated with any entry of a forwarding table of a FIB to a second ranking of a second entry of the RIB that is associated with a first entry of the FIB, wherein the first ranking is based on, at least in part, an access information of the first entry of the RIB and
the access information is based on, at least in part, on an access rate of a default entry of the forwarding table of the FIB, and the default entry comprises a next-hop, wherein the default entry matches any packet including a routing prefix that does not match any other entry of the forwarding table of the FIB:
making a first determination, 

greater than the second ranking based on the comparison; 
to the first determination; and

programming, 

the first entry of the RIB.


(Currently Amended) The method of claim 1, further comprising: comparing, 
not associated with any entry of the forwarding table of the FIB to the first ranking of the first entry of the RIB that is associated with the first new entry of the FIB;
making a second determination, 

is greater than the first ranking based on the comparison; deprogramming, 
response to the first determination; and

programming, 

on the third entry of the RIB.


(Currently Amended) The method of claim 1, further comprising: comparing, 
not associated with any entry of the forwarding table of the FIB to the first ranking of the first entry of the RIB that is associated with the first new entry of the FIB;
making a second determination, 

is less than the first ranking based on the comparison; and

making a third determination, 

forwarding table of the FIB is to be deprogrammed based on the second 



(Currently Amended) The method of claim 1, wherein the access rate is
determined by:

configuring, 

notify the FIB of route prefixes that cause accesses of the default entry of the forwarding table;
receiving, 

prefix; and

incrementing, 

the at least one notification.


(canceled)


(Currently Amended) The method of claim 1, wherein the access rate is determined by:
configuring, 

network traffic associated with the first entry of the RIB; receiving, 
incrementing, 

the at least one notification.

(canceled).



(Previously Presented) The method of claim 1, wherein the second ranking is based on, at least in part, an estimated access information of the second entry.


(Previously Presented) The method of claim 11, wherein the estimated access information is based on, at least in part, on an access rate of an entry of the forwarding table of the FIB associated with the second entry of the RIB.


(Previously Presented) The method of claim 12, wherein the entry of the forwarding table of the FIB comprises a second routing prefix and a next-hop, wherein the entry of the forwarding table of the FIB matches any packet including a routing prefix that matches the second routing prefix of the entry of the forwarding table of the FIB.


(Currently Amended) The method of claim 13, wherein the access rate is determined by:
configuring, 

the FIB of route prefixes that cause accesses of the entry of the forwarding table of the FIB;
receiving, 

second route prefix; and



receiving the at least one notification.


 (canceled). 

(Currently Amended) The method of claim 12, wherein the access rate is determined by:
configuring, 
network traffic associated with the second entry of the RIB; receiving, 
incrementing, 

to receiving the at least one notification.

17-25 (canceled).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        



/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412